Citation Nr: 0904135	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-02 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a disability 
resulting from high cholesterol.

2.  Entitlement to a compensable rating for low back strain.

3.  Entitlement to a compensable rating for status post sperm 
granuloma.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In August 2006, the veteran testified at a hearing held 
before a Decision Review Officer (DRO).  A transcript of the 
hearing proceedings is of record and has been reviewed. 

In statements from July 2001 and September 2001, the veteran 
raised the issue of entitlement to compensation benefits for 
emotional stress due to the sperm granuloma disability, 
however, this issue is not currently developed or certified 
for appellate review.  Accordingly, it is REFERRED to the RO 
for appropriate consideration.

The issues of compensable ratings for chronic low back strain 
and status post sperm granuloma are addressed in the REMAND 
portion of this opinion and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the appellant if further action is required.


FINDING OF FACT

The veteran is not shown to have a disability manifested by 
high cholesterol.


CONCLUSION OF LAW

A disability, manifested by high cholesterol, was not 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

In this case, in letters issued in October 2001 and March 
2006, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the veteran and the types of evidence that will be obtained 
by VA.  The March 2006 letter also advised the veteran how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
claim was last readjudicated in December 2006.  The veteran 
also waived the 60-day waiting period, and indicated that 
appellate review was desired on the evidence that was of 
record in January 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, and VA examination reports.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, setting forth his theory 
of entitlement to service connection and submitting a medical 
release form and statements in support of his claim.  Thus, 
he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Law and Regulations

Service connection is only warranted where the evidence 
demonstrates a disability. "Disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1 (2008); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The Board notes that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In language provided in the Federal Register, VA noted that 
while veterans were "receiving diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol. . . .  The 
diagnoses listed are actually laboratory test results, and 
are not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating schedule 
to address."  See 61 Fed. Reg. 20445 (May 7, 1996).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  38 C.F.R. § 3.303(b) (2008).

Factual Background and Analysis

Service treatment records reflect that the veteran was found 
to have elevated cholesterol readings, and since the 1990's, 
had been prescribed statin drugs to reduce his elevated 
readings.  At the time of his retirement physical 
examination, he provided a medical history to include that he 
was on atrovastatin (Lipitor).  

During his August 2006 RO hearing, it was indicated that the 
veteran continued to use statin drugs to control his 
cholesterol.  The representative stated that elevated 
cholesterol "may eventually lead to coronary artery disease 
which is quite common with high cholesterol.  Hopefully, it 
doesn't for the veteran's sake."  There is no evidence in 
the record that the veteran presently suffers from any 
identifiable cardiovascular  disease.

An elevated cholesterol level represents a laboratory finding 
and not a disability for VA purposes. See 61 Fed. Reg. 20440, 
20445 (May 7, 1996).  In the absence of proof of a present 
cardiovascular  disability, there can be no valid claim for 
service connection. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As such, the Board concludes that the claim 
of entitlement to service connection for high cholesterol 
must be denied.


ORDER

Entitlement to service connection for disability resulting 
from high cholesterol is denied.


REMAND

Chronic Low Back Strain

The veteran was awarded service connection for chronic low 
back strain in a December 2000 rating decision, and was 
assigned a noncompensable (zero percent) rating.  The Board 
observes that the rating criteria for the spine have twice 
been amended during the pendency of this appeal, on September 
23, 2002 and on September 26, 2003.  See Schedule for Rating 
Disabilities; Intervertebral Disc Syndrome, 67 Fed. Reg. 54, 
345-54, 349 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243 (2004-2007)).  Either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new rating criteria are only applicable 
since their effective date.  VAOPGCPREC 3-00.  

The veteran has not been informed of the old rating criteria 
as the December 2006 Statement of the Case (SOC) did not 
include the old rating criteria for evaluating spine 
disabilities.  The RO should also readjudicate this claim 
with consideration of both the old and amended criteria, and 
the veteran should be provided with a copy of both the old 
and revised back regulations. 

Also, ongoing treatment records should also be obtained. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Sperm Granuloma

The veteran was granted service connection for sperm 
granuloma in December 2000.  The disorder has been evaluated 
for VA rating purposes as analogous to chronic epididymo-
orchitis, which is rated as a urinary tract infection. The 
veteran was rated a noncompensable rating because to warrant 
a ten percent evaluation under epididymo-orchitis there would 
have to be evidence of long term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management. 38 C.F.R. § 4.115(a) (2008).

The veteran was last afforded a VA genitourinary examination 
in June 2000.  In a July 2001 statement the veteran contended 
that he still had pain from his status post sperm granuloma, 
and that it also caused him emotional stress.  In his August 
2006 RO hearing the veteran continued to contend that he had 
intermittent pain.  The veteran filed a substantive appeal 
seeking a higher rating in January 2007.  Due to the large 
gap in time between the veteran's last VA examination and his 
appeal, along with his contentions that he had continued pain 
from his status post sperm granuloma in 2001 and 2006, the 
Board finds that the veteran should be afforded another VA 
examination to determine the current status of the veteran's 
disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to contact the veteran 
and request that he provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, VA 
and non-VA, who have treated him for his 
chronic low back strain.  After the 
veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The veteran should be afforded a VA 
genitourinary examination to determine the 
impairment caused by the sperm granuloma.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner is requested to 
indicate whether the disability has 
required long-term drug therapy, 
hospitalizations and/or intermittent 
intensive management.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The AMC/RO is to readjudicate the 
issues concerning the chronic low back 
strain and sperm granuloma, to include 
consideration of the old and new rating 
criteria for evaluating spine disabilities 
with respect to the chronic low back 
disorder claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, to 
include the old regulations on evaluating 
spine disabilities, and given the 
opportunity to respond before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


